TO BE PUBLISHED


               Supreme Court of Kentucky
                                 2019-SC-0677-KB



ERIC SHANE GRINNELL                                                   MOVANT



V.                               IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                           RESPONDENT


                                     ORDER


      Upon motion to show cause and without good cause shown, it is hereby

ordered that Eric Shane Grinnell committed two violations of the conditions of

his probation. Therefore, we extend Grinnell’s suspension until July of 2022,

according to the terms of his original suspension and probation.

      All sitting. All concur.

      ENTERED: January 20, 2022.



                                       _______________________________________
                                       CHIEF JUSTICE MINTON